Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-24, as originally filed, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017106775568, filed on 8/9/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 and 1/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 5, 8, 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 8 recites an error degree of an organ curve fitted by at least one organ key point of the organ image block extracted by the first neural network is 1/10 to 1/5 of the error degree of an organ curve fitted by at least one organ key point corresponding to the organ image block comprised in the initial face key point information.  The error degree recited in claim 8 is ambiguous with no definition defining a degree of error between the two fitting curves. Error of 1/10 to 1/5 therefore has no clear meaning without a definition of the error degree.  Examiner also notes that to fit a curve, at least two points are needed. Therefore, using at least one key point may not be able to fit a curve when the number of key point is one. Claim 8 therefore renders indefinite.  Claims 12 and 20 recite similar limitations and are rejected with the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9-10, 13, 15-18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104268591 B Gao et al. (hereinafter Gao, see Google translation attached).


As to claim 1, Gao discloses a face image processing method, comprising: 
segmenting a face in an image to be processed to obtain at least one organ image block (abstract; obtaining N number of organ image from the face image (e.g. segmenting a face image into N organ image blocks)); 
respectively inputting the at least one organ image block into at least one first neural network (page 3, convolutional neural network (CNN) algorithms for facial critical point detection; CNN being applied to certain organs), 



As to claim 7, Gao discloses the method according to claim 2, wherein a total number of key points comprised in the face key point information is greater than a total number of key points comprised in the initial face key point information; and/or, a number of organ key points of one organ image block extracted by the first neural network and comprised in the face key point information is greater than a number of organ key points corresponding to the organ image block comprised in the initial face key point information (Figs 4-5).
As to claim 9, Gao discloses the method according to claim 3, wherein the key point information of the at least one corresponding organ comprises at least one of: eyelid line information, or lip line information, wherein the eyelid line information comprises: trajectory information or a fitted line represented by 10-15 key points at a monocular upper eyelid or lower eyelid; the lip line information comprises: trajectory information or 
As to claim 22, it is a device claim encompassed claim 16. Rejection of claim 16 is therefore incorporated herein.
As to claim 23, it recites a non-transitory CRM having stored instructions executed to perform operations recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 24, it recites a non-transitory CRM having stored instructions executed to perform operations recited in claim 16. Rejection of claim 16 is therefore incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao  in view of US 2008/0037836 A1, Chen et al. (hereinafter Chen).As to claim 8, Gao discloses the method according to claim 7, but does not disclose wherein an error degree of an organ curve fitted by at least one organ key point of the organ image block extracted by the first neural network is 1/10 to 1/5 of the error degree of an organ curve fitted by at least one organ key point corresponding to the organ image block comprised in the initial face key point information. Chen, in the same or similar field of endeavor, further teaches (pars 0033, 0045-0047, a fitting ore regression .
Allowable Subject Matter
Claims 11-12, 14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Gao and Chen) neither discloses nor teaches in combination features recited in claim 11, including the determining a curve control point or an organ of the face, forming the curve according to the curve control point, and inserting points for the curve, and in claim 14, in particular specific ranges of number of key points for certain areas of the face. Claim 19 recites similar features as claim 11. Claims 12 and 20 depend from claim 11 and 19.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661